

115 HRES 1060 IH: Commending Alice Allison Dunnigan for her barrier-breaking career in journalism.
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1060IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Ms. Clarke of New York (for herself, Ms. Bass, Mr. Pocan, Mr. Hastings, Ms. Norton, Ms. Lee, Mr. Carson of Indiana, and Mrs. Demings) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCommending Alice Allison Dunnigan for her barrier-breaking career in journalism.
	
 Whereas Alice Allison Dunnigan was born on April 27, 1906, in Russellville, Kentucky, where she overcame poverty, segregation, and sexism in order to break barriers for African-American women throughout the country;
 Whereas Ms. Dunnigan served as Washington Bureau Chief of the Associated Negro Press from 1947 to 1961, publishing stories in over 110 African-American newspapers throughout the country, informing people of the ways in which government decisions impacted their lives and forcing decisionmakers to address key issues impacting minority communities;
 Whereas Ms. Dunnigan became the first African-American woman accredited to cover the White House, Congress, Department of State, and Supreme Court as a result of her proven journalism skills and hard-hitting reporting style;
 Whereas Ms. Dunnigan was one of only three African Americans and one of two women in the press corps that fully covered President Harry S. Truman’s 1948 Presidential campaign;
 Whereas Ms. Dunnigan’s commitment to truth, honesty, and equality served as the basis for her employment as an education consultant to the President’s Committee on Equal Employment Opportunity under the Kennedy administration, where she fought to ensure that all Americans had equal employment rights regardless of age, race, or sex; and
 Whereas Ms. Dunnigan demonstrated an extraordinary commitment to journalism, the truth, and equality for all Americans: Now, therefore, be it
	
 That the House of Representatives commends Alice Allison Dunnigan for her barrier-breaking career in journalism.
		